Exhibit 10.36

2010 PERFORMANCE GOALS FOR

CEO SHORT-TERM INCENTIVE BONUS

 

Performance Criteria

  

Goals and Minimum and Maximum Thresholds

   Allocation of
Target Amount ($) (1) San Jose Water Company ROE for 2010 Fiscal Year   

Target Goal: 10.13%

 

Minimum Threshold: 8.63%

 

Maximum Goal: 11.13%

   $ 104,170 Compliance (Environmental)    Maximum Goal: Zero water quality or
other environmental violations (Goal and Minimum Threshold are not applicable).
   $ 26,040

San Jose Water Company

Operational Goals (2)

  

Target Goal: Achieve 80% of identified key water industry objectives measured
primarily in terms of service, reliability and efficiency.

 

Minimum Threshold: Achieve 70% of identified water industry objectives.

 

Maximum Goal: Achieve 90% of identified key water industry objectives.

   $ 26,040

 

1) The target 2010 annual cash bonus amount is equal to $156,250, which is 25
percent of Mr. Roth’s base salary per his employment agreement. The actual bonus
may range from 0% to 150% of the target amount based on the Committee
determination of the achievement of the performance goals:

 

  •  

If the goal is attained, 100 percent of the allocated amount will be paid.

 

  •  

If only the minimum threshold is attained, then 50 percent of the allocated
amount will be paid.

 

  •  

If the maximum goal is attained, then 150 percent of the allocated amount will
be paid.

 

  •  

Should the actual level of attainment of any such performance goal be between
two of the designated levels, then the bonus potential will be interpolated on a
straight-line basis.

 

2) The key water industry objectives will be established by March 30, 2010.